Title: To George Washington from William Heath, 7 June 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury June 7th 1781
                        
                        I am still pursuing the completion of my Commission, by a letter I received the last evening from Rhode
                            Island I am informed that Governor Greene has written your Excellency an answer to your address, the doings of the
                            Assembly and the condition of the provisions and Clothing in that State.
                        This State (Massachusetts) have the business of permanent supplies now under consideration in the General Assembly, their committee have reported a convention of Committees in
                            forming a System for supplying the Army in future; I think that not withstanding the embarassments under which the States
                            labor, they will grant every Thing requested of them. Your requisition for men both for compleating the Battalions and the
                            militia will be complied with. Yesterday afternoon the Continental Frigate Alliance arrived in Boston Harbour from France.
                            The Alliance has taken Six prizes Two sloops of War one of which is copper bottomd Two west Indian men and two
                            privateers. In the engagement with the Sloops of War which were both at the same time and in a Calm Capt. Barry received a
                            wound in the shoulder by a Grape Shot, badly, but not mortally his Capt. of Marines and seven or Eight men killed and
                            near twenty wounded—The Alliance has brought no Clothing, the Clothing was all on board the La Fayette and there is much
                            reason to fear she foundered at Sea in a heavy gale near Six weeks since Some unaccountable fatality seems to attend our
                            obtaining clothing.
                        The last evening Signals were out for a Fleet which is supposed to be French transport with drafts for the
                            Army at Rhode Island, a Brigr arrived the Day before yesterday, The Troops she brought are Germans for the Regiment
                            Deuxponts, it is Said there are twelve or fourteen Transports under convoy of two ships of war the number of troops not
                            very Considerable. your Excellency will have heard before this reaches you of the Arrival of the French Fleet in the West
                            Indies.
                        It is Formidable, these are but Two Ships of 64 Guns, the others are from 74 to 100 Guns, Seventeen of which
                            are copper bottomed.
                        I am anxious to compleat the business on which I have been Sent and to return to the Army. I have the honor
                            to be with the highest respect your Excellency’s most Obedt Servt
                        
                            W. Heath

                        
                    